IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
ALYSHA ASBERRY-JONES : CIVIL ACTION
Vv. : NO. 19-83

WELLS FARGO BANK, NATIONAL
ASSOCIATION, et al.

ORDER

AND NOW, this 10" day of May 2019, upon considering Defendants’ Motion to compel
arbitration (ECF Doc. No. 5), Plaintiff's Response (ECF Doc. No. 8), and for reasons in the
accompanying Memorandum, it is ORDERED Defendants’ Motion to compe! arbitration (ECF
Doc. No. 5) is GRANTED in part and DENIED in part:

1. Defendants’ Motion (ECF Doc. No. 5) is GRANTED to require the parties to
immediately proceed on the contractual arbitration under the American Arbitration Association
defined in their arbitration agreement with the objective of promptly resolving all claims
consistent with the purposes of arbitration;

2, Defendants’ Motion (ECF Doc. No. 5) seeking dismissal after compelling
arbitration is DENIED as we must stay rather than dismiss under the Pennsylvania Human
Relations Act;

3. The Clerk of Court shall place this matter in the Court’s suspense docket; and,

4. Defendants’ counsel shall file status memoranda on June 30, 2019 and every
ninety days thereafter until the parties move to either dismiss this case or enforce/vacate the

arbitration award no later than March 16, 2020.

 
